



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Boachie, 2017 ONCA 944

DATE: 20171204

DOCKET: C62880

Laskin and Pepall JJ.A. and Gans J. (
ad hoc
)

BETWEEN

Her Majesty the Queen

Respondent

and

Bernard Boachie

Appellant

James Zegers, for the appellant

Hafeez Amarshi, for the respondent

Heard: December 1, 2017

On appeal from the conviction entered on July 4, 2016 by
    Justice Lynne Leitch of the Superior Court of Justice, sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

The principal issue on this appeal is whether the trial judge erred in
    finding that a reasonable person in officer Bullicks position would have
    believed reasonable and probable grounds existed to arrest the appellant. In
    our view the trial judge did not err.

[2]

We agree with her analysis in her thorough reasons. She stated the
    correct test and correctly looked at the totality of the circumstances. Those
    circumstances, which the trial judge summarized at paras. 74-77 of her reasons,
    supported the objective reasonableness of the search.

[3]

The appeal is therefore dismissed.


